COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Chambers County, Texas v. Pelco Construction Company

Appellate case number:    01-18-00832-CV

Trial court case number: CV26356

Trial court:              344th District Court of Chambers County

       On February 18, 2021, appellee Pelco Construction Company filed a Second Unopposed
Motion for Extension of Time to File Motion for Rehearing (the “Motion”). The Motion requests
an extension of time until February 22, 2021 to move for rehearing. The Motion is granted.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra______________________
                   Acting individually


Date: February 23, 2021